NO. 12-14-00028-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

                                                            §
IN RE:
                                                            §   ORIGINAL PROCEEDING
PHIL CAULEY
                                                            §

                                         MEMORANDUM OPINION
                                             PER CURIAM
         On July 23, 2014, this court delivered an opinion conditionally granting the petition for
writ of mandamus filed by Relator, Phil Cauley. That opinion directed Respondent to vacate his
order signed on December 13, 2013, granting the petition requesting Cauley’s presuit deposition,
which was filed by Real Party in Interest, Efficien Technology, L.L.C. On August 7, 2014,
Respondent complied with our July 23, 2014 opinion and order.
         All issues attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue. Accordingly, this
original proceeding is dismissed as moot.
Opinion delivered August 20, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                 COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                         AUGUST 20, 2014


                                        NO. 12-14-00028-CV


                                     IN RE: PHIL CAULEY,
                                            Appellant
                                               V.
                                               ,
                                            Appellee


                   Original Proceeding from the County Court at Law No 2
                         of Smith County, Texas (Tr.Ct.No. 62,356-A)

                     ON THIS DAY came to be heard the petition for writ of mandamus filed
by PHIL CAULEY, who is the defendant in Cause No. 62,356-A, pending on the docket of the
County Court at Law #2, Smith County, Texas. Said petition for writ of mandamus having been
filed herein on January 23 2014, and the same having been duly considered, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be,
and the same is, hereby DISMISSED AS MOOT.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.